DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2019/0043804) in view of Liu (US 2016/0372603).
As to claim 1, Qian teaches an interconnect structure of a multi-layer interconnect feature of an integrated circuit device (Fig. 3), the interconnect structure comprising: a first interlevel dielectric (ILD) layer (51, [0025]); a second ILD layer (61a) disposed over the first ILD layer (51, [0025]); a first copper interconnect (75) disposed in the first ILD layer ([0036], metal Cu constituting a via and a metal line); a second copper interconnect (80A) disposed in the second ILD layer ([0036], metal Cu constituting a via and a metal line); and an aluminum nitride contact etch stop layer (CESL)(55) disposed between a portion of the first copper interconnect (75) and the second ILD layer (61a) and between the first ILD layer (51) and the second ILD layer (61a, [0036] and [0052]), wherein the aluminum nitride CESL physically contacts the first copper interconnect and the first ILD layer (fig. 3), wherein the second copper interconnect extends through the aluminum nitride CESL to physically contact the first copper interconnect (Fig. 3).
Qian does not teach a surface nitrogen concentration at an interface between the aluminum nitride CESL and the first copper interconnect is greater than or equal to about 20 at%. However, Liu teaches adjusting the nitrogen level in a metal nitride affects both the diffusion prevention property of the metal nitride and the resistance of the metal nitride ([0051]). That is, as the nitrogen atomic percentage increases, both these properties do as well. Liu goes on to teach adjusting the nitrogen atomic percentage at various points along the interfaces where higher resistance is desired at one place and higher diffusion prevention is desired at another ([0051]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the nitrogen atomic percentage at the interface between the aluminum nitride CESL and the first copper interconnect to be greater than or equal to about 20 at% so as to optimize the diffusion and resistance properties of the CESL in a desired fashion as taught by Liu.
As to claims 2 - 5, these limitations are properties of the CESL and, again, would have been obvious to adjust according to specific design parameters as taught by Liu and explained above.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Liu, as applied to claim 1, and in further view of JangJian (US 9437484).
As to claims 6 and 7, Qian in view of Liu teach the first copper interconnect includes a copper bulk layer (75), a tantalum nitride diffusion barrier layer (82) disposed between the copper bulk layer (75) and the first ILD layer (51, [0041], although not explicitly shown for the lower interconnect 75, it is obvious that it would be present there as well).
Qian fails to teach a cobalt nitride capping layer. However, JangJian teaches a cobalt nitride capping layer (38) disposed between the aluminum nitride CESL and the copper bulk layer (col. 3:60-67 and col. 4:7-15). 
JangJian teaches the cobalt nitride capping layer 38 is a metal layer (col. 4:7-15) but is silent on it comprising nitrogen. However, it is a cap layer over a bulk copper interconnect, thus diffusion of copper into the subsequent layers would occur. Liu teaches adding nitrogen to metal cap layers to control diffusion ([0051]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to deposit a metal nitride layer as the cap layer for the reasons stated above.
Qian in view of Liu and JangJian do not explicitly teach the nitrogen concentrations claimed. However, Liu teaches adjusting the various nitrogen concentrations within a metal nitride layer (or layers) according to the desired diffusion protection at various locations ([0051]). That is, Liu teaches increasing the nitrogen concentrations where increased resistivity isn’t as important as diffusion prevention. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the nitrogen levels of the metal nitride layers so as to properly prevent copper diffusion while maintaining a desired level of resistivity.

Claims 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of JangJian and Liu.
As to claims 9 and 10, Qian teaches an interconnect structure of a multi-layer interconnect feature of an integrated circuit device (fig. 3), the interconnect structure comprising: a first interconnect (75) disposed in a dielectric layer (51/61a/61b), wherein the first interconnect has: a copper bulk layer ([0075]), a first metal nitride layer (82) disposed along sidewalls of the copper bulk layer, wherein the first metal nitride layer (82) is disposed between the copper bulk layer (75) and the dielectric layer (51/61a/61b, fig. 3, [0041], although not explicitly shown for the lower interconnect 75, it is obvious that it would be present there as well), wherein the first metal nitride layer (34) includes a first metal (Ta, [0041]), and a third metal nitride (55) disposed over and in physical contact with the second nitride layer (to be further explained below), wherein the third metal nitride layer (40b) includes a third metal (Al, [0036]); a second interconnect (80A) disposed in the dielectric layer (51/61a/61b) and extending through the third metal nitride layer (55) to the first interconnect (75, fig. 3, [0037]).
Qian does not teach a second metal nitride layer disposed along a top of the copper bulk layer, wherein the second metal nitride layer includes a second metal. However, JangJian teaches a cobalt cap (38) over a first interconnect (32, col. 4:7-15) analogous to the second metal nitride layer claimed. Since the purpose of the cap is to prevent copper diffusion, it is obvious that this cap would have nitrogen, as adding nitrogen to metal for form barrier layers is known to prevent copper diffusion (Liu, [0051]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to deposit a metal nitride layer as the cap layer for the reasons stated above.
As to claims 11-13, Qian in view of JangJian and Liu do not explicitly teach the nitrogen concentrations claimed. However, Liu teaches adjusting the various nitrogen concentrations within a metal nitride layer (or layers) according to the desired diffusion protection at various locations ([0051]). That is, Liu teaches increasing the nitrogen concentrations where increased resistivity isn’t as important as diffusion prevention. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the nitrogen levels of the metal nitride layers so as to properly prevent copper diffusion while maintaining a desired level of resistivity.
As to claim 16, these limitations are properties of the CESL and, again, would have been obvious to adjust according to specific design parameters as taught by Liu and explained above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of JangJian and Liu, as applied to claim 9, and in further view of Nogami (US 10529663).
As to claim 15, Qian in view of JangJian and Liu do not teach the first interconnect further has a metal layer disposed between the first metal nitride layer and the dielectric layer, wherein the metal layer includes the second metal. However, adhesion layers within interconnects are very well known in the art. Nogami teaches a copper interconnect 64 with a liner 58 including a diffusion barrier layer (i.e. the first metal nitride layer) and an adhesion layer having the same metal (col. 5:25-53). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the adhesion layer of Nogami so as to help with adhesion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 17-20 are allowed and claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 8 and 14, the prior art fails to teach an oxygen-doped silicon carbide CESL disposed over the aluminum nitride CESL; and an aluminum oxide CESL disposed over the oxygen-doped silicon carbide CESL, wherein the second copper interconnect extends through the oxygen-doped silicon carbide CESL and the aluminum oxide CESL.
As to claims 17-20, see Office Action dated 3/1/22 for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
6/3/22